Citation Nr: 0123556	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  98-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active duty for training from May 9, 1966, 
to September 24, 1966.  His appeal initially came before the 
Board of Veterans' Appeals (Board) from a February 1998 
rating decision by the Department of Veterans Affairs (VA) 
No. Little Rock, Arkansas, Regional Office (RO).  The Board 
remanded the case in July 1999 in order to permit the RO to 
reconsider the appellant's claim with regard to additional 
evidence submitted subsequent to the RO's last consideration 
of the claim.  After the case had been returned to the Board 
thereafter, a decision was rendered by the Board in November 
1999.  Following the appellant's appeal to the United States 
Court of Appeals for Veterans Claims (Court), the Secretary 
of VA filed an unopposed Motion for Remand in December 2000 
because of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Court issued an Order in December 2000 granting 
the Secretary's motion, and vacating the November 1999 Board 
decision.  


REMAND

The appellant asserts that he sustained injuries to his lower 
back while on active duty for training from May to September 
1966 that resulted in chronic low back pain, which eventually 
developed into a herniated disc that required surgery in 
1994.  In a February 1990 statement, he indicated that he 
initially injured his lower back while running the physical 
training course at Ft. Benning during basic training in May 
1966.  He also reported in the February 1990 statement that 
he was treated on two subsequent occasions for low back pain 
at Ft. Leonard Wood in July 1966; first after carrying a 
large bridge with five other servicemen, and then three weeks 
later after carrying a railroad tie with another serviceman.  
He claims that he has experience back problems ever since the 
back injuries in service.  He indicated in his December 1997 
claim that he was treated by a chiropractor approximately 
twice a year until November 4, 1991, and he reported a 
history of biannual chiropractic treatment for his back from 
1966 to 1993 at a January 1998 VA spine examination.  

He has submitted several lay statement that attest to his 
credibility and honestly, along with other pertinent lay 
statements.  A January 1995 statement from [redacted]indicated 
that he had known the appellant for 35 years (since junior 
high school) and that the appellant had worked nonstop 
through his teenage and adult years until sustaining back 
problems a couple of years ago.  [redacted] indicated in a 
January 1995 statement that the appellant had sustained a 
back injury two to three years before and was now unable to 
work.  In a January 1998 statement, [redacted] reported 
that he had been the appellant's First Sergeant in a National 
Guard Unit from 1965 to 1969 and had had to place him on 
light duty on several occasions during drill because of 
injuries to his back, including one time when he had stayed 
in a motel for the evening and reported to drill the next day 
with back pain after hurting his back swimming.  Mr. [redacted] 
stated that the appellant said he usually experienced 
problems every six to eight months.  [redacted] indicated in 
a March 1998 statement that he had been in the appellant's 
platoon during basis training from May to July 1996, and, 
while not remembering any specifics of an injury, did recall 
that the appellant had been injured and unable to participate 
in some of the walking activities.  In an April 1999 
statement, [redacted] reported that she had been the co-owner 
of a machine company that had hired the appellant in October 
1966, following his return from active duty, and that she 
remembered him having back problems, being treated by Dr. 
John Saunders, and missing work for back adjustments a couple 
of times a year.  

The appellant has also submitted Xerox copies of canceled 
checks written by him or his spouse to a Dr. John Saunders 
between June 1968 and October 1985.  The appellant has 
indicated that Dr. Saunders' medical records are no longer 
available.  

Service medical records show no complaint or treatment for 
any back disorder.  Postservice medical evidence includes 
private outpatient records for chiropractic treatment from 
Dr. B. Shackelford from December 1988 to October 1992.  Other 
private medical records show treatment from Dr. G. F. Ricca, 
beginning in March 1992, at which time the appellant gave a 
20 year history of intermittent low back pain, which had been 
treated by chiropractic manipulations that had provided 
excellent relief, and a history of a back injury on November 
4, 1991, when he had lifted a copier at work and experienced 
low back pain, which, for the first time, had progressed to 
involve right-sided sciatica as well.  Dr. Ricca indicated 
that the appellant reported having responded initially to 
chiropractic manipulation following the November 1991 injury 
but then experiencing recurrence of low back pain and right 
lower extremity sciatica after picking up a box from the 
floor at work in January 1992.  Dr. Ricca's diagnoses in 
March 1992 were a herniated nucleus pulposus at L4-5, central 
and right, and right L5 radiculopathy.  

Subsequently dated medical records show that the appellant 
underwent a partial hemilaminectomy and diskectomy at L4-5 in 
March 1994, was diagnosed in March 1995 with degenerative 
disc disease at L3-4 and L5-S1, and was diagnosed with 
degenerative osteoarthritis in the thoracic-lumbar spine at a 
January 1998 VA orthopedic examination.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, supra.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
and recently promulgated regulations by VA concerning its 
duty to assist under the VCAA [66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a))], a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and regulations.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

The Board notes that (1) it is possible that the appellant's 
claimed treatment for back injuries during active duty for 
training may have taken place at the Ft. Benning and Ft. 
Leonard Wood base hospitals, and (2) there has been no 
medical opinion requested at to the etiology of the 
appellant's current low back disability.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the base hospitals at 
both Ft. Benning, Georgia, and Ft. Leonard 
Wood, Missouri, for the purpose of requesting 
all medical records pertaining to the appellant 
for the period from May 1966 to September 1966.  
All records obtained should be associated with 
the claims file.  

2.  Following completion of the above requested 
development, the RO should arrange for an 
orthopedic specialist to review the claims 
folder and a copy of this remand.  The 
specialist should be requested to express an 
opinion as to whether it is at least as likely 
as not that the appellant has a back disorder 
that began during or was caused by his period 
of active duty for training from May to 
September 1966.  The specialist should also be 
requested to provide complete rationale for all 
conclusions reached.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case, and should be afforded the appropriate period of 
time to respond.  Thereafter, the case is to be returned to 
the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


